DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 23 December 2020.  Claims 1, 2, 4 11-19 have been amended.  Claims 8-10 have been cancelled.  Claims 21-23 have been added.  Claims 1-7 and 10-23 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 1-11 are a method, claims 12-18 are system and claim 19-20 is medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.   However, the claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A:
Prong 1: Examiner points to intendent claims 1, 12 and 19 as being most indicative of the abstract idea embodied by applicants’ claims.  Claims  recite receiving a destination input data; receiving a desired time of arrival , receiving user profile data associated with a user; processing the destination input data, desired time of arrival and user profile data

least one advertisement location associated with the destination input data; receiving location data associated with at least one ride-share vehicle transporting the user and at least one physical advertisement location along the at least one route: and when the location data associated with the at least one ride-share vehicle indicates the at least one ride-share vehicle is in proximity to the at least one physical advertisement location, presenting at least one electronic advertisement from a business associated with the at least one physical advertisement  determining the advertisement location  associates with the destination input data for presenting at least one advertisement associated  with the at least  advertisement location.  These limitations fall within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including; advertising, marketing or sales activities or behaviors; business relations).  The claims as drafted, are a process that under the broadest reasonable interpretation cover advertising, marketing to expose the users to certain advertisement based on received destination and user profile input.    Claims 1-7 and 11-23 merely provide additional abstract concepts and narrow the abstract idea of claim 1. Further, claims 1-7 and 11-23 are recited at such a high level that the claimed steps amount to no more than a  mathematical concepts (such as a mathematical 
Prong 2: 
The only additional elements in independent claim 1 is some form of computerized system, which is also recited in independent claim 12, and 19.   These computerized systems are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) this generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract ideas such that it amounts no more adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).   Thus, the claim is directed to the abstract idea

Step 2B: 
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible

Dependent claims 2-7, 11, 13-18 and 20-23 these claims recites limitation that further devise the same abstract idea noted in claims 1, 12 and 19.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the same reason above.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over   Colson et al (US 2015/0356665 A1) in view of O’Sullivan et al (US Pub., No.,  2012/0191537 A1)  
With respect to claim 19, Colson teaches a vehicular computer g comprising: 
a memory(Fig. 6, 614, discloses memory)  and 
a processor coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor receiving user profile (Fig. 6, 602, discloses processor and 618 program module and   paragraph [0061], discloses processor );
 receiving input data where the input data comprises a destination (paragraph [0030], discloses received input of a destination and paragraph [0065], discloses inputs of destination)   a desired time of arrival data (paragraph [0050], discloses obtain an estimated time of arrival)and receiving user profile data associated with the user (paragraph [0067], discloses  user preference (e.g., user purchase history, vehicle seat, and mirror placement etc.),  user profile data (e.g., account information, login credentials, password, payment instrument s etc.) usage data (e.g., search history, browser history etc. ) ); and 
 provide at least one route to a route guidance (paragraph [0031], discloses  computing devise take into account condition, such as current traffic patterns, weather conditions, user preference, alternative destination (e.g., closer location , location with shorter travel times, etc.,) .., obtain a route to the destination ...). 
 Colson teaches the above elements including determining   the route 406 from a current location 408 of the autonomous vehicle 402 to the desired destination 410 (paragraph [0054]).  Nevertheless, Colson does not teach, 
 However, O’Sullivan teaches determining at least one set of candidate physical advertisement location associated with the destination input data and based on historical advertisement interaction data (Fig. 3, 306-308 discloses determine for at least one available route to the destination, whether the at least one available route provides proximity to at least one targeted advertisement ) ;   
 
 based on the   processed data, to the at least one database of physical advertisements geographically located in proximity to the destination (Figs. 4A, 416, discloses select route based upon other selected criteria,   paragraph [0053], discloses the GPS module 220 may also be used to identify a physical and/or logical location of advertisement proximate to selected route, location identification information generated by the GPS module)  
 
 generating at least on route and an estimated time of arrival associated with the at least one route, wherein the at least one route comprises the greatest number of physical advertisements along the route, and wherein the estimated time of arrival is the same as or before the desired time of arrival(paragraph [0067], discloses determination at decision point 424 that more than one available route has been identified with advertising proximate to the available route, the process 400 determines an optimal route ( e.g., primary, such as for purposes of comparison)).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify receiving notification when a previous customer is within a given phycal proximity of the merchant location of Colson with selecting advertising proximity route of O’Sullivan in order provide the proximity to the at least one targeted adverting in response to determining at least one avaible route to destination (see Colson paragraph [0004]).
	With respect to claim 20, Colson in view of O’Sullivan teaches elements of claim 19, furthermore, Colson teaches the vehicular computer wherein the route guidance module is configured to guide an autonomous vehicle according to the route 
Claims 1-7, 11-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over   Colson et al (US 2015/0356665 A1) in view of O’Sullivan et al (US Pub., No.,  2012/0191537 A1) and further view of Djuric et al (US Pub., 2018/0137593 A1)

With respect to claim 1, Colson teaches a computer-implemented method associated with intelligent advertisement- based routing comprising: 
Receiving a destination (paragraph [0030], discloses received input of a destination and paragraph [0065], discloses inputs of destination); 
receiving a desired time of arrival data (paragraph [0050], discloses obtain an estimated time of arrival);    
receiving user profile data associated with the user (paragraph [0067], discloses user preference (e.g., user purchase history, vehicle seat, and mirror placement etc.), user profile data (e.g., account information, login credentials, password, payment instrument s etc.) usage data (e.g., search history, browser history etc.)); and 
processing the destination desired time of arrival and profile data utilizing at least one machine-learning algorithm (paragraph [0031], discloses  onboard computing devices take into account conditions, such as user preferences[user profile]  .., calculate or otherwise obtain a route to the destination ).   
Colson teaches the above elements including determined/selected physical destination (paragraph [0020]), receiving an inbound notification that a user is traveling within a predetermined proximity of the merchant’s location at a time when the barber shop does not have any current appointments may offer a significant  discount to the user for haircut ..,(paragraph [0036])  storing data (e.g., item catalogs, promotional materials, advertisements, location data, etc.) and program modules including instruction .., onboard computing device may along receive promotion or per-purchase interface for item avaible for purchase from one or more other  (paragraph [0056]-[0057]).  Nevertheless, Colson doesn’t teach:

However, O’Sullivan teaches: 
comparing the processed data to at least one database of physical advertisements geographically located in proximity to the destination(Fig. 4A, 420, discloses determining location of targeted advertising [comparing physical advertisements geographically located], 422 advertising proximity [proximity to the destination],  paragraph [0058], discloses determine for at least one available  route to the destination  , where the at least one avaible rout proved proximity to at least one targeted advertisements   and paragraph [0059], discloses an implementation of a process 400 for advertising proximity route selection) ;
based on the comparison of the processed data, to the at least one database of physical advertisements geographically located in proximity to the destination (Figs. 4A, 416, discloses select route based upon other selected criteria,   paragraph [0053], discloses the GPS module 220 may also be used to identify a physical and/or logical location of advertisement proximate to selected route, location identification information generated by the GPS module)  

generating at least on route and an estimated time of arrival associated with the at least one route, wherein the at least one route comprises the greatest number of physical advertisements along the route, and wherein the estimated time of arrival is the same as or before the desired time of arrival(paragraph [0067], discloses determination at decision point 424 that more than one available route has been identified with advertising proximate to the available route, the process 400 determines an optimal route ( e.g., primary, such as for purposes of comparison)).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify receiving notification when a previous customer is within a given phycal proximity of the merchant location of Colson with selecting advertising proximity route of O’Sullivan in order provide the proximity to the at least one targeted adverting in response to determining at least one avaible route to destination (see Colson paragraph [0004]).
Colson in view O’Sullivan teach the above elements, Colson further teaches proximity to the at least one physical advertisement location presenting at least one electronic advertisement from a business associated with the at least one physical advertisement (paragraph [0036], discloses receiving an inbound notification that a user is traveling within a predetermined proximity of the merchant’s location at a time .., a significant discount to the user for a haircut .., discount may be time based .. , paragraph [0058], discloses an onboard computing devices enters the geo-fenced area a502, the shopping service may then send the onboard computing devices metadata such as promotion  ) and O’ Sullivan teaches: at least one physical advertisement location along the at least one route(Fig. 3, 306, the at least one available  route provides proximity to at least one target advertisements  paragraph [0024], discloses route requester when proximity a location associated  with at least one targeted advertisement, paragraph [0025], disclose advertising proximity selection, paragraph [0026], discloses advertising proximity route, and paragraph [0030], disclose determinate may be made as to at least one target advertisement in proximity) ).  
Colson additionally teaches these preparatory actions may take into account the type size, or current capacity (e.g., number of passengers) of the user vehicle (paragraph [0045]) and 
Nevertheless, neither Colson nor O’Sullivan does not explicitly teaches receiving location data associated with at least one ride-share vehicle transporting the user and when the location data associated  with the at least one ride-share vehicle indicted the at least one ride-share vehicle .  
However, Djuric teaches receiving location data associated with at least one ride-share vehicle transporting the user (paragraph [0030], discloses rider interface .., receive data indicating a desire destination location) when the location data associated with the at least one ride-share vehicle indicted the at least one ride-share vehicle is in proximity (paragraph [0011], discloses proximate available vehicles or to a communicate interface of an AV to service). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify current capacity (e.g., number of passengers) of the user vehicle of Colson and additionally teaches a commercial entity requesting a rout to passengers of the rout requester of O’Sullivan with a ride-sharing services of Djuric in order to provided narrowly targeted advertisements for the uses (see Djuric, [0003])
 
With respect to claim 2, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, Colson further teaches the method further comprising: 
electronic advertisement associated with the at least one advertisement location (paragraph [0024], discloses capturing, transmitting and cataloging the fact that the user declined to employee this pre-purchase option …, [recording user interaction]); and 
saving the at least one user interaction in a database for future processing(paragraph [0043], discloses  capturing, transmitting and cataloging the fact that the user declined to employ this pre-purchase interface for better further pre-performance  in the form of more customer  pre-purchasing  items) .  
With respect to claim 3, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 2, Colson further teaches the method wherein the at least one user interaction is measured according to at least one of:  an engagement time, a click, an eye-gaze duration, and a subsequent purchase (paragraph [0039], discloses identified customer purchase history or frequency and paragraph [0043], discloses usage patterns may also indicate on or more biases ..).   
With respect to claim 4, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, Colson further teaches the method wherein presenting the at least one advertisement comprises determining at least one advertisement display time, wherein the advertisement display time (paragraph [0039], discloses present promotional offer for customer.., (e.g., date, time of day, season, holiday, etc.   ) is dynamically calculated based on at least one of: 
, the at least one physical advertisement location, and an advertisement data transmission rate (paragraph [0035], discloses within a given physical proximity of the merchant location, .., paragraph [0036], disclose a user is traveling within predetermined proximity of the merchant’s location when the barber shop offer a significate discount to the user for a haircut).   

Colson in view of O’Sullivan  teaches the above elements , Colson additionally teaches   preparatory actions may take into account the type size, or current capacity (e.g., number of passengers) of the user vehicle (paragraph [0045]) and O’Sullivan teaches a commercial entity requesting a rout to passengers of the rout requester (paragraph [00107]).  
Nevertheless, neither Colson nor O’Sullivan does not explicitly teaches the location data associated with the at least one ride-share vehicle.

However, Djuric teaches the location data associated with the at least one ride-share vehicle (paragraph [0011], discloses proximate available vehicles or to a communicate interface of an AV to service and paragraph [0030], discloses rider interface .., receive data indicating a desire destination location). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify current capacity (e.g., number of passengers) of the user vehicle of Colson and additionally teaches a commercial entity requesting a rout to passengers of the rout requester of O’Sullivan with a ride-sharing services of Djuric in order to provided narrowly targeted advertisements for the uses (see Djuric, [0003])

With respect to claim 5, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, Colson further teaches the method wherein the destination input data comprises at least one of: an address, a GPS location, a description, an hours of operation, and a customer rating (paragraph [0029], discloses vehicle’s dash board, part of the vehicles navigation for communication system or an independent mobile devise that is curried by consumer (e.g., smartphone or tablet)).  

With respect to claim 6, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, Colson further teaches the method wherein the user profile data comprises at least one of: social media profile data, at least one user preference, text message data, email data, contacts data, GPS location data, and historical advertisement interaction data (paragraph [0067], discloses memory 614 store data 616 as a map data .., user profile, etc.).  
With respect to claim 7, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, furthermore, Colson teaches the method wherein the at least one machine learning algorithm is configured to extract features from at least one of: the destination input data, the desired time of arrival data, and the user profile data (paragraph [0031], discloses calculate or otherwise obtain a route to the destination).     

With respect to claim 11, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, Colson further teaches the devices may provide discrete input to the system such as location, destination, social network information, purchase history, payment instruments, etc., (paragraph [0029]) and identified customer purchase history, or frequency (e.g., frequent customers o customers who have not made a purchases  for a threshold period of them are offered a larger discount), etc., (paragraph [0039]).  Nevertheless, Colson does not explicitly teach the corresponding purchase history is analyzed.  
However,   O’Sullivan  further comprising  determining at least one physical advertisement location associated with the destination wherein determining the at least on physical advertisement  location further comprise   analyzing historical advertisement data associated with the at least one physical advertisement location, wherein the -28-Docket No. 120299-8026.US00 historical advertisement data comprises at least one of: a past user interaction history with the at least one physical advertisement location and an overall statistical interaction summary of the at least one electronic advertisement based on multiple users (paragraph [0084], discloses receives route information and documents advertisement impression , process 500 also documents advertising success may be measured over a configurable time periods).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify the identified customer purchase history, or frequency of Colson with measuring the advertising success of O’Sullivan in order initiates adjustment of advertising incentives for successful advertising (see O’Sullivan, paragraph [0084])

With respect to claim 12, Colson a system comprising: 
at least one processor (Fig. 6, 602, discloses processor and paragraph [0061], discloses processor); and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor (Fig. 6, 614, discloses memory and 618 program module and  ) performs a method comprising: 
classifying the input data using at least one machine-learning algorithm (paragraph [0043], discloses receive response [input data]… capturing, transmitting a cataloging [classifying] the user declined to employ...);
wherein the estimated time of arrival is the same as or before the desired time of arrival (paragraph [0050], discloses obtain an estimated time arrival (ETA)), 

receive real-time business information associated with at least one business in proximity to the at least on physical advertisement location(paragraph [0035], discloses within a given physical proximity of the merchant location, .., paragraph [0036], disclose a user is traveling within predetermined proximity of the merchant’s location when the barber shop offer a significate discount to the user for a haircut); 
based on the received real-time business information, update the at least one route (paragraph [0052], discloses select a destination from a list of previous destination); and
provide the updated at least one route to the at least one processor (paragraph [0053], discloses the user may input the desire destination via an interface…,).   

Colson teaches the above elements including based on the processed data and at least one database of physical advertisement geographically located in proximity to the at least one destination (Fig. 2, 206 discloses database retrieves metadata such as type of location (coffee, grocery gym etc.)) and calculate or otherwise obtain a route to the destination (paragraph [0031]).  Nevertheless, Colson does not explicitly teach the corresponding calculated route is generated abased at least one route and an estimated time of arrival associated with the at least one route, wherein the at least one route comprises the greatest number of physical advertisements along the route
However, O’ Sullivan teaches generating at least one route and an estimated time of arrival associated with the at least one route, wherein the at least one route comprises the greatest number of physical advertisements along the route, (Fig. 4B, 450, discloses select route with highest number of advertising impressions , paragraph [0066], discloses advertising proximate .., avaible route has been identified with advertising proximate to avaible route and  paragraph [0067], discloses determination at decision point 424 that more than one available route has been identified with advertising proximate to the available route, the process 400 determines an optimal route ( e.g., primary, such as for purposes of comparison)).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify receiving notification when a previous customer is within a given phycal proximity of the merchant location of Colson with selecting advertising proximity route of O’Sullivan in order provide the proximity to the at least one targeted adverting in response to determining at least one avaible route to destination (see Colson paragraph [0004]).
Colson in view O’Sullivan teach the above elements, Colson further teaches    (paragraph [0036], discloses receiving an inbound notification that a user is traveling within a predetermined proximity of the merchant’s location at a time .., a significant discount to the user for a haircut .., discount may be time based .. , paragraph [0058], discloses an onboard computing devices enters the geo-fenced area a502, the shopping service may then send the onboard computing devices metadata such as promotion  ) and O’ Sullivan teaches: at least one physical advertisement location along the at least one route(Fig. 3, 306, the at least one available  route provides proximity to at least one target advertisements  paragraph [0024], discloses route requester when proximity a location associated  with at least one targeted advertisement, paragraph [0025], disclose advertising proximity selection, paragraph [0026], discloses advertising proximity route, and paragraph [0030], disclose determinate may be made as to at least one target advertisement in proximity) ).  

Nevertheless, neither Colson nor O’Sullivan does not explicitly teaches receiving location data associated with at least one ride-share vehicle transporting the user and when the location data associated  with the at least one ride-share vehicle indicted the at least one ride-share vehicle .  
However, Djuric teaches receiving location data associated with at least one ride-share vehicle transporting the user (paragraph [0030], discloses rider interface .., receive data indicating a desire destination location and paragraph [0011], discloses proximate available vehicles or to a communicate interface of an AV to service). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify current capacity (e.g., number of passengers) of the user vehicle of Colson and additionally teaches a commercial entity requesting a rout to passengers of the rout requester of O’Sullivan with a ride-sharing services of Djuric in order to provided narrowly targeted advertisements for the uses (see Djuric, [0003])

With respect to claim 13, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 12, furthermore Colson teaches the system wherein the input data comprises at least one of:
 (paragraph [0030], discloses received input of a destination and paragraph [0065], discloses inputs of destination).     
With respect to claim 14, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 12, furthermore, Colson teaches the system wherein the real-time business information comprises at least one of: hours of operation, an open-or0closes status indication, a surrounding activity indicator, a quality of external signage ranking, an hourly busyness indicator, and a day-of-week busyness indicator (paragraph [0032], discloses computing devices retrieves  metadata  such as type of location (e.g., coffee shop, grocery store, restaurant, gym etc.) hours , content information  ).  
	With respect to claim 15, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 12, furthermore, Carlson the system wherein the at least one route is one of: a direct route, a minor detour, an average detour, a minor detour, and a free route (paragraph [0059], discloses the route to detour past the location of the merchant..). 
 	With respect to claim 16, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 12, furthermore, Colson  the system further comprising receiving, on a user device, at least one electronic advertisement associated with the at least one advertisement location, wherein the user device is in proximity to the at least one advertisement location (paragraph [0037], discloses incentive transmitted by the merchant servers and received by the onboard computing device for presentation on the display  ).  

system wherein the user device comprises at least one of: a mobile phone, a tablet, a laptop, and a vehicular device (Fig. 6).  

	With respect to claim 18, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 16 furthermore, Colson the system wherein the at least one electronic advertisement comprises at least one of: a mobile advertisement, a static image advertisement, a video advertisement, an audio advertisement, an augmented-reality advertisement, and an in- vehicle vending machine advertisement (Fig. 1 and paragraph [0018], discloses display user’s mobile devices (phone, tablet, etc.)).
With respect to claim 21, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 1, furthermore, Carlson the method wherein the at least one route is one of: a direct route, a minor detour, an average detour, a major detour, and a free route (paragraph [0059], discloses the route to detour past the location of the merchant..).  
With respect to claim 22, Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 16, furthermore, Colson the method receive real-time business information associated with the business associated with the at least one offer (paragraph [0032], discloses computing devices retrieves metadata such as type of location (e.g., coffee shop, grocery store, restaurant, gym etc.) hours, content information).  Nevertheless, Colson does not teach:
However, O’Sullivan teaches proximity to the at least one phycal advertisement Fig. 3, 306, the at least one available  route provides proximity to at least one target advertisements  paragraph [0024], discloses route requester when proximity a location associated  with at least one targeted advertisement, paragraph [0025], disclose advertising proximity selection, paragraph [0026], discloses advertising proximity route, and paragraph [0030], disclose determinate may be made as to at least one target advertisement in proximity) ).  
 Colson in view of O’Sullivan  teaches the above elements , Colson additionally teaches   preparatory actions may take into account the type size, or current capacity (e.g., number of passengers) of the user vehicle (paragraph [0045]) and O’Sullivan teaches a commercial entity requesting a rout to passengers of the rout requester (paragraph [00107]).  
Nevertheless, neither Colson nor O’Sullivan does not explicitly teaches the location data associated with the at least one ride-share vehicle.

However, Djuric teaches the location data associated with the at least one ride-share vehicle (paragraph [0011], discloses proximate available vehicles or to a communicate interface of an AV to service and paragraph [0030], discloses rider interface .., receive data indicating a desire destination location). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify current capacity (e.g., number of passengers) of the user vehicle of Colson and additionally teaches a commercial entity requesting a rout to passengers of the rout requester of O’Sullivan with a ride-sharing services of Djuric in order to provided narrowly targeted advertisements for the uses (see Djuric, [0003]).
 
With respect to claim 23 Colson in view of O’Sullivan and further view of Djuric teaches elements of claim 22, furthermore, Colson teaches the method wherein the real-time business information comprises at least one of: hours of operation, an open-or0closes status indication, a surrounding activity indicator, a quality of external signage ranking, an hourly busyness (paragraph [0032], discloses computing devices retrieves  metadata  such as type of location (e.g., coffee shop, grocery store, restaurant, gym etc.) hours , content information  ).  

Response to Arguments
Due to the amendment to claims 13-18, the 35 U.S.C 112(d) rejections has been withdrawn.  
Applicants’ arguments of the 35 U.S.C 101 rejections filed on 23 December 2020 is considered but not persuasive.  The 35 U.S.C 101 rejections is updated as indicated above.  Thus, the 35 U.S.C 101 rejections with respect to claim 1-7 and 11-23 is maintained.  
Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 23 December 2020 with respect to claim(s) 1-7 and 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Colson et al (US Pub., No., 2015/0356665 A1) discloses an onboard computing devise of autonomous vehicle interacts with computers utilized by one or merchants to enable user to pre-purchase items from one or more merchants. 
O’Sullivan et al (US. Pub., No., 2012/0191537 A1) discloses a request for route information to destination received by a route processing module.   At least one available route to the destination is provided upon determining that the available route provides the proximity to the targeted advertisement.
Djuric et al (US Pub., No., 2018/0137593 A1) discloses a transport system can manage an on-demand transportation  service to connect avaible vehicle with user 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682